Per Curiam.
A pilot is a seaman within the provisions of section 601 of title 46 of the United States Code. (Somers v. Jersey Blue, 22 Fed. Cas. 13,169; Duggar v. Mobile & Gulf Nav. Co., 224 Ala. 359; 140 So. 611.) His wages, therefore, are exempt from garnishment. There is nothing in the record showing that the statute pertaining to coastwise trade (U. S. Code, tit. 46, § 544; Duggar v. Mobile & Gulf Nav. Co., supra) is applicable.
Order affirmed, with ten dollars costs.
All concur; present, Hammer, Callahan and Frankenthaler, JJ.